Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered.  The 112 rejections are withdrawn.  Applicant’s arguments are persuasive with respect to the Go reference, the rejections which relied upon the Go reference in the last Office Action are withdrawn.  Applicant has amended claim 12.  Applicant’s arguments with respect to claim 12 are primarily dependent upon Applicant’s  amendment. New grounds of rejection are made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a closed loop having a straight line portion and a curve portion that are connected to each other”, however the relationship of the position of the straight line portion and the closed loop to each other is not clear.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-11 are rejected as being  ultimately dependent upon claim 1.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the straight light portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claims 13-20 are rejected as being  ultimately dependent upon claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 12, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiang et al (US 2018/0158417A1)(hereinafter “Xiang”) in view of Odnoblyudov et al (U S2013/0234193 A1)(“Odnoblyudov”).
Xiang discloses a display (Abstract) including 

The display panel has a step at a boundary at which the straight portion and the curve portion are connected to each other, as shown in Fig. 8A.
Xiang is silent with respect to the step being in a thickness direction of the substrate and the position being where the straight and curve portions are connected.
Odnoblyudov, in the same field of endeavor of etching a wafer for singulation (Abstract) including LED (para. 0004) and including OLED (organic light emitting diodes) (para. 0020), discloses a step in a thickness direction of the substrate that is positioned at a boundary at which the straight line portion and the curve portion are connected to each other, as shown for example at point 165 in Fig. 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Odnoblyudov with the device disclosed by Xiang in order to obtain the benefit of avoiding cracking as disclosed by Odnoblyudov (Odnoblyudov, para. 0021).
Re claim 15:  Xiang discloses the substrate includes  a pad for connecting wires, as Xiang discloses pixels 01 in the display area B2 (Fig. 3B and para. 0031) and connecting wiring 02 (para. 0034 ) and terminals 32 which correspond to pads (para. 0035).  Fig. 4 shows that the straight line portion is spaced apart from the terminal, which corresponds to a pad.
Re claim 20:  Xizng discloses a TFT layer and a light emitting device, as Xiang discloses a driving transistor DTFT (para. 0048) for each pixel of the organic light emitting diode (para. 0047), the pixels shown in an array in Fig. 5A and Fig. 5B,   and Xiang discloses an OLED (para. 0040).

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odnoblyudov et al (U S2013/0234193 A1)(“Odnoblyudov”) and of Hoffmann et al (US 2018/0371315 A1)(“Hofmann”) and of Koyata et al (EP 1755156 A2)(“Koyata”).
Odnoblyudov discloses a method including
 forming a unit panel with a display unit on a substrate, as Odnoblyudov discloses wafer level formation of OLED and singulation of the wafer level OLED (para. 0020-0022
 Cutting out the substrate (para. 0008 and 0020)  in a form of a closed loop having a straight line portion and a curve portion connected to each other , for example point 165 shown in Fig. 5)
Odnoblyudov is silent with respect to simultaneously polishing a first amount of the curved portion of an upper edge having the display thereon and a lower edge opposite to the upper edge by a first polishing process using a first polishing tool
polishing a second amount of the straight portion of an upper edge and a lower edge opposite the upper edge by a second polishing process using a second polishing tool
The first amount is larger than the second amount and a step is formed at a boundary at which the straight line portion and the curve portion are connected to each other.
Hoffmann, in the same field of endeavor of light emitting elements (para. 0003) discloses a substrate which is filled in cavities or pores with material which may be organic (para. 0054) and the method includes wafer level LED with the wafer being a silicon wafer and the wafer including apertures or cavities which are filled with a phosphor which may be organic (par. 0008-0009), and 
simultaneously polishing a first amount of the curved portion of an upper edge having the display thereon and a lower edge opposite to the upper edge by a first polishing process using a first polishing tool, as Hoffmann discloses in Fig. 3B the front and back of the wafer is polished (para. 0065)
polishing a second amount of the straight portion of an upper edge and a lower edge opposite the upper edge by a second polishing process using a second polishing tool

Koyata, in the same field of endeavor of polishing or grinding silicon wafers (Abstract), discloses double-sided grinding or polishing (para. 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hoffman with the method disclosed by Odnoblyudov in order to obtain the benefit of a low cost method of forming a light emitting array (Hofmann, para. 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simultaneous polishing disclosed by Koyata with the method disclosed by Odnobyudov in order to obtain improved wafer productivity as disclosed by Koyata (Koyata, pg. 8, para. 0028).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895